DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered. Upon entering the amendment, claims 1-6, 9, 11-12, and 16-20 have been amended. As a result, the previous rejection has been withdrawn.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Woo Rhim on 12/21/2021.
16.  (Currently Amended) A power distribution device for a completion system in a wellbore that includes a downhole component and at least three different types of power sources, the power distribution device comprising:
a power distribution node; and
a control circuit determines a selection priority of the at least three different types of power sources based on one of operation modes that the power distribution device is operating 
	wherein each of the operation modes has a different selection priority, and the at least three different types of power sources of the completion system include a surface-generated power source, a downhole-generated power source, and a downhole-stored power source, and the power distribution node provides power from the at least one power source to the downhole component of the completion system in the wellbore.
Allowable Subject Matter
Claims 1-6, 8-12, 14-20, and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claims are deemed to be directed to a nonobvious improvement over the prior art of record, particularly over Lou (2007/0241732), Veneruso (2002/01142161), and Tubel (6,046,685).
With respect to independent claim 1, the prior art of record, taken alone or in combination, does not teach the of limitations “at least three different types of power sources that power the downhole component of the completion system in a wellbore… the at least three different types of power sources include a surface-generated power source, a downhole-generated power source, and a downhole-stored power source” in combination with “a control circuit that determines a selection priority of the at least three different types of power sources based on one of operation modes, under which the power distribution circuit is currently operating, and selects at least one power source of the at least three different types of power sources to connect to the power distribution node based on the determined selection priority 
	Independent claims 9 and 16 recite similar limitations as those independent claim 1 and are therefore indicated as allowable for similar reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770. The examiner can normally be reached M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RASEM MOURAD/Examiner, Art Unit 2836                                         

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836